Case 1:21-cv-01429-RM-STV Document 12 Filed 06/30/21 USDC Colorado Page 1 of 3




                                                                  FILED
                                                       UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
                                                               3:40 pm, Jun 30, 2021

                                                        JEFFREY P. COLWELL, CLERK
Case 1:21-cv-01429-RM-STV Document 12 Filed 06/30/21 USDC Colorado Page 2 of 3
Case 1:21-cv-01429-RM-STV Document 12 Filed 06/30/21 USDC Colorado Page 3 of 3
